Citation Nr: 1707746	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  10-25 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus.

4.  Entitlement to service connection for diabetes mellitus, as secondary to a right knee disability.

5.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, as secondary to diabetes mellitus.

6.  Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1984 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009, March 2010, and August 2010 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  With respect to the claim for entitlement to service connection for pes planus, in light of the variously diagnosed foot disabilities in the June 2013 VA examination and the fact that the Veteran's original claim was for a bilateral foot disability, the Board will broaden this claim under Clemons, and consider whether the Veteran is entitled to service connection for a broader claim for a bilateral foot disability, to include pes planus.

In June 2012, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.  The Veteran had another Video Conference hearing scheduled in December 2015; however, in a submission dated in December 2015, the Veteran withdrew his request for another Board hearing.
 
In February 2013, the Board remanded the claims for additional development.  The matter has been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Knee and Right Ankle

The Veteran contends that he sustained injuries to his right knee and ankle in service in July 1987 after stepping in a foxhole while performing night maneuvers.  Although service treatment records are silent for the claimed right knee and ankle disabilities, these records do indicate that the Veteran was treated in the troop medical clinic in August 1987 for a left ankle strain and a left foot injury.  Subsequently dated VA treatment records reflect diagnoses of right ankle edema and orthopedic deformity, as well as right knee degenerative joint disease and osteoarthritis.  See records dated July 2006, May 2010, and July 2010.  In April 2011, the Veteran underwent a total knee replacement of the right knee.  In his June 2012 hearing, the Veteran testified that he experienced knee pain since service, which he treated with Tylenol.  He testified that he first sought treatment for his knee problems beginning in or around 2007.  In light of the foregoing, in February 2013, the Board remanded the claims to afford the Veteran a VA examination to determine the nature and etiology of the claimed right knee and ankle disabilities.

Pursuant to the February 2013 remand, the Veteran was afforded VA knee and ankle examinations in June 2013.  In the VA knee examination, the examiner noted a diagnosis of degenerative joint disease of the right knee in 2011.  The examiner noted that the claims file did not contain any documentation of an injury to the knee in 1987.  The examiner noted that the Veteran recalled an onset in July 1987 after falling in a foxhole in Germany, resulting in a right knee and right ankle sprain at that time.  The examiner noted that the Veteran reported progressive worsening of the right knee, with a total knee replacement in 2011.  The examiner found that the Veteran's right knee condition was less likely than not related to service-related events.  The examiner explained that there was no documentation found to support any injury to the right knee during service.  The examiner noted that there was documentation to support an injury to the right knee after service in 2010.  The examiner explained that the lack of documentation of service-related injury and the fact that injury occurred to the right knee after service made it "difficult to provide a favorable opinion for service connection."

In the VA ankle examination, the examiner diagnosed a right ankle ligament tear of an unknown date.  The examiner noted that the service treatment records did not reflect any injury to the right ankle.  The examiner noted that the service treatment records reflected a left ankle sprain in 1987.  The examiner indicated that the Veteran recalled an onset of a right ankle strain in July 1987 after falling into a foxhole.  The examiner opined that the claimed right ankle condition was less likely than not incurred in or caused by the claimed in-service injury, as there was no documentation to support any injury to the right ankle during service.

The Board finds these opinions to be inadequate.  First, with respect to the claimed right knee disability, the examiner appeared to rely, at least in part, on the lack of documentation of a right knee injury in service.  However, an examiner should not rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the claimant's service and a current disability.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  Moreover, the examiner appeared to associate the Veteran's current right knee disability with a post-service right knee injury in 2010.  However, the examiner did not acknowledge and discuss the Veteran's complaints of right knee pain and the x-ray evidence consistent with osteoarthritis predating the 2010 injury.  See, e.g., VA treatment records dated in April 2008, October 2009, November 2009, December 2009, and May 2010.  In this regard, the June 2010 VA treatment record documenting the post-service right knee injury noted that the Veteran "exacerbated" his right knee pain after stepping in a hole while cutting grass.  The examiner should further clarify the significance of the post-service 2010 right knee injury on remand.  Finally, the examiner did not comment on the significance, if any, of the Veteran's obesity, as instructed in the February 2013 Board remand.  Accordingly, an addendum opinion must be obtained which addresses the etiology of the claimed right knee disability, with an adequate discussion of the significance, if any, of the Veteran's obesity and/or the subsequent June 2010 right knee injury while mowing the grass.

With respect to the claimed right ankle disability, the examiner provided a negative etiology opinion based solely on the lack of documentation of a right ankle injury in service.  Id.  Moreover, the examiner did not comment on the significance, if any, of the Veteran's obesity, as instructed in the February 2013 Board remand.  Accordingly, an addendum opinion must be obtained which addresses the etiology of the claimed right ankle disability, with a discussion of the significance, if any, of the Veteran's obesity.

Bilateral Foot Disability

The Veteran contends that he has a bilateral foot condition because he wore boots that were too big during service.  Service treatment records show that asymptomatic pes planus was noted on entrance into service.  See December 1983 enlistment examination.  Additionally, a service treatment record dated in August 1987 notes a left foot injury with mid-shaft left fifth metatarsal tenderness, but no fracture shown on x-ray imaging.  Post-service VA treatment records reflect subjective complaints of foot and heel pain, as well as a diagnosis of pes planus for which the Veteran was prescribed orthotics.  See VA treatment notes dated June 2006, March and April 2010, and July 2011.  In his June 2012 hearing, the Veteran testified that he experienced foot problems since service, especially when he was on his feet "all day."  In light of the foregoing, in February 2013, the Board remanded the claim to afford the Veteran a VA examination to determine whether the Veteran's pre-existing bilateral pes planus was aggravated by service.

Pursuant to the February 2013 remand, the Veteran was afforded a VA flatfoot examination in June 2013.  The examiner diagnosed bilateral pes planus, bilateral hallux valgus, and bilateral degenerative joint disease of the feet.  The examiner noted that asymptomatic pes planus was noted on entrance into service in 1983.  The examiner noted that the Veteran recalled the onset of flat feet after service from wearing boots that were too big with fallen arches.  The examiner found that the Veteran's bilateral pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner noted that there was no documentation to support complaints of pain to the bilateral feet during service.  The examiner explained that wearing boots that were too big during service was not felt to be significant, as there were no complaints during service in relation to this problem.

Although the June 2013 VA examiner provided an opinion regarding the Veteran's pre-existing bilateral pes planus, the examiner did not provide opinions regarding the etiology of the Veteran's other diagnosed foot disabilities, namely his bilateral hallux valgus and his bilateral degenerative joint disease of the feet.  Accordingly, an addendum opinion must be obtained which addresses the etiology of the diagnosed bilateral hallux valgus and bilateral degenerative joint disease of the feet.

Diabetes Mellitus, Peripheral Neuropathy, and Erectile Dysfunction

As the Veteran has claimed entitlement to service connection for diabetes mellitus as secondary to his right knee disability, and entitlement to service connection for peripheral neuropathy and erectile dysfunction as secondary to his diabetes mellitus, the Board finds that these claims are inextricably intertwined with the development for the claim for entitlement to service connection for a right knee disability.  Thus, it is appropriate to defer final appellate review of these claims until the inextricably intertwined claim of entitlement to service connection for a right knee disability has been adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Associate with the claims file all relevant VA treatment records dated from March 2013 to the present.  

If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   Then, return the claims file to the June 2013 VA 
	examiner to obtain addendum opinions regarding 
	the etiology of the Veteran's currently diagnosed right 
	knee disability, right ankle disability, and bilateral 
	foot disabilities (hallux valgus and degenerative joint 
	disease).  If the June 2013 VA examiner is not 
	available, the claims folder, including a copy of this 
	remand, should be reviewed by another examiner.  If, 
	and only if, determined necessary by the VA 
	examiner, the Veteran should be scheduled for another 
	VA examination.  

	Right Knee

Provide an opinion as to whether the Veteran's currently diagnosed degenerative joint disease of the right knee is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's service or any incident therein, to include the claimed injury from stepping in a foxhole while performing night maneuvers, characterized as a "high sprain."

For purposes of the requested opinion, the examiner should assume the Veteran sustained injury to his right knee in service after stepping in a foxhole while performing night maneuvers.  

In rendering the requested opinion, the examiner should also discuss the significance, if any, of the Veteran's obesity and/or the subsequent June 2010 right knee injury while mowing the grass.   

	Right Ankle

Provide an opinion as to whether the Veteran's currently diagnosed right ankle ligament tear is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's service or any incident therein, to include the claimed injury from stepping in a foxhole while performing night maneuvers.

		For purposes of the requested opinion, the examiner 
		should assume the Veteran sustained injury to his right 
		ankle in service after stepping in a foxhole while 
		performing night maneuvers.  

      In rendering the requested opinion, the examiner 
      should also discuss the significance, if any, of the 
		Veteran's obesity.
	Bilateral Foot

(a) Provide an opinion as to whether the Veteran's currently diagnosed bilateral hallux valgus is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's service or any incident therein, to include from wearing boots that were too big.

		In rendering the requested opinion, the examiner 
		should specifically note and address the August 1987 
		service treatment record showing a left foot injury.

(b) Provide an opinion as to whether the Veteran's currently diagnosed bilateral degenerative joint disease of the feet is at least as likely as not (50 percent probability or greater) etiologically related to the Veteran's service or any incident therein, to include from wearing boots that were too big.

      In rendering the requested opinion, the examiner 
      should specifically note and address the August 1987
      service treatment record showing a left foot injury.

A complete rationale must be provided for all opinions expressed and all contradictory evidence must be addressed.  If the requested opinion(s) cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.

3.   Upon completion of the foregoing, readjudicate the 
	Veteran's claims.  If any benefit sought on appeal 
	remains denied, provide the Veteran and his 
	representative with a supplemental statement of the 
	case and the opportunity to respond thereto.  
   Thereafter, the case should be returned to the Board 
   for further appellate consideration, if in order.
   
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




